                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 GARY POWELL et al.,
      Plaintiffs,

         v.
                                                               No. 3:18-cv-01879 (JAM)
 OCWEN LOAN SERVICING, LLC as
 servicer for Deutsche Bank Nat’l Tr. Co. et
 al.,
        Defendants.

                         ORDER GRANTING MOTION TO DISMISS

       Plaintiffs Gary and Gail Powell have filed this pro se lawsuit against two loan servicing

companies—defendants Ocwen Loan Servicing, LLC and Litton Loan Servicing LP—in

connection with a state court foreclosure of their property in Wallingford, Connecticut.

Defendants have moved to dismiss. I conclude that the Powells’ state law claims are barred by

either the Rooker-Feldman doctrine or res judicata. I further conclude that the Powells’ federal

law claims fail to state cognizable claims for relief. Accordingly, I will grant defendants’ motion

to dismiss.

                                           BACKGROUND

       I take the facts as stated in the complaint as true for purposes of this ruling and also take

judicial notice of the filings in the related foreclosure action in the Superior Court. See Bailey v.

Interbay Funding, LLC, 2018 WL 1660553, at *2 & n.2 (D. Conn. 2018).

       In May 2002, the Powells entered into a mortgage loan agreement with Accredited Home

Lenders. Doc. #1 at 2 (¶ 8). The Powells signed a promissory note for $445,000 and issued a

mortgage in favor of Accredited. Ibid. Litton would go on to service the loan until 2011, when

Litton was bought out by Ocwen. Ibid. (¶ 5).



                                                  1
        The Powells defaulted on the loan and completed a number of trial periods modifying the

loan between 2008 and the end of 2011. Ibid. (¶¶ 9-10). They complied with all terms of the

modifications and timely paid all the mortgage payments under the trial period modified plans.

Id. at 4 (¶ 11). According to the Powells, however, defendants failed to apply their trial period

loan payments against their account, and they never received a mortgage interest statement from

defendants. Id. at 3 (¶ 10).

        The mortgage was transferred in December 2011, and Ocwen began servicing the

mortgage around that time. Id. at 4 (¶ 12). Ocwen did not accept the trial period payments, and

began accelerating the mortgage. Ibid. The Powells tried and failed to continue modifying the

loan agreement. Ibid. (¶ 13).

        In May 2016, Ocwen filed a foreclosure complaint against the Powells in the Connecticut

Superior Court for New Haven. Ibid. (¶ 14); see also Complaint to Deutsche Bank Nat’l Tr. Co.

v. Powell, NNH-CV16-6062358-S (Conn. Super. 2016). The parties began mediation in

November 2016. Doc. #1 at 4 (¶ 15). In April 2017, they agreed on a modification. Ibid. Gary

Powell then sought to clarify whether the modification agreement included certain escrow

amounts for taxes and insurance, and counsel for Deutsche Bank (not named as a defendant in

this action) informed him that he would a receive a corrected copy of the agreement confirming

that was the case. Ibid. But the Powells did not receive those documents, and defendants instead

filed a motion for judgment. Ibid. (¶¶16-17). According to the Powells, defendants continued to

push for foreclosure instead of honoring the agreement they made during the course of mediation

in April 2017. Id. at 4-5 (¶¶ 16-19).

        On October 3, 2017, Deutsche Bank—the named state court foreclosure plaintiff—moved

to default the Powells in the foreclosure action for failure to plead. See Doc. #119.00 to Deutsche



                                                 2
Bank Nat’l Tr. Co. v. Powell, NNH-CV16-6062358-S (Conn. Super. 2017). The Superior Court

granted the default, see Doc. #119.10 to id., but then reopened the case when the Powells filed an

answer and several counterclaims. See Docs. ##121.00, 122.10 to id. The Powells’ counterclaims

named several new defendants to the action including Ocwen, see Doc. #121.00 at 4 (¶ 7) to id.,

and alleged claims including fraud, quiet title, breach of contract, violation of the federal Real

Estate Settlement Procedures Act (RESPA), breach of fiduciary duty, and negligence. See id. at 5

(¶ 15). Deutsche Bank then successfully moved for summary judgment and to strike the Powells’

counterclaims. See Docs. ##124.10, 125.10 to id.

       On July 23, 2018, the Superior Court entered a judgment of foreclosure by sale. Doc.

#134.00 to id. The Powells moved to amend the judgment, and the Superior Court entered a

modified judgment on August 27, 2018, extending the sale date on the property. Doc. #136.00 to

id.

       The Powells then filed this federal lawsuit on November 16, 2018. Doc. #1. Count I of

the complaint alleges that Ocwen and Litton violated the federal Fair Debt Collection Practices

Act (FDCPA) in multiple ways: by failing to properly apply loan payments to the debt under the

modification agreement; by inducing the Powells to enter into a modification without properly

applying their trial plan payments; by sending communications to the Powells that falsely

represented the character and amount of the debt; and by threatening foreclosure despite the fact

that the Powells were current on their payments and making them in accordance with their trial

plan. Id. at 5-6 (¶¶ 21-38).

       Count II of the complaint alleges that defendants violated the federal Truth in Lending

Act (TILA) by failing to timely credit payments and by charging late fees and penalties in

connection with their failure to timely credit payments. Id. at 7 (¶¶ 43-48).



                                                  3
       Count III of the complaint alleges a claim for breach of contract including breach of the

duty of good faith and fair dealing. It alleges that the parties had a mortgage contract that

defendants did not properly service such that the mortgage contract should be deemed void. Id. at

7-8 (¶¶ 49-55).

       Count IV of the complaint alleges a claim for estoppel and unclean hands. It alleges that

defendants have been unjustly enriched through their misrepresentations and that defendants

should be estopped from proceeding in foreclosure. Id. at 8 (¶¶ 56-62).

       Count V of the complaint alleges a claim for accounting. It alleges that defendants have

miscalculated amounts owed by the Powells, including by charging fees and penalties on

payments previously made. Id. at 9 (¶¶ 63-67).

       Lastly, Count VI of the complaint alleges a claim for fraud. It alleges that defendants

have continuously misrepresented the loan balance, escrow amounts, and fees assessed against

the Powells. Id. at 9-10 (¶¶ 68-75).

       The Powells seek damages and injunctive relief. Id. at 10-11. They seek in part to

“[e]njoin Defendants from mortgage foreclosure during the pendency of this action . . . and from

otherwise taking any steps to deprive Plaintiffs of ownership of that property.” Id. at 10.

Defendants have moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

                                             DISCUSSION

       For purposes of a motion to dismiss for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1) or failure to state a claim under Rule 12(b)(6), a complaint may not survive

unless it alleges facts that taken as true give rise to plausible grounds to sustain plaintiffs’ claims

for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Kim v. Kimm, 884 F.3d 98, 103

(2d Cir. 2018); Lapaglia v. Transamerica Cas. Ins. Co., 155 F. Supp. 3d 153, 155 (D. Conn.



                                                   4
2016). This “plausibility” requirement is “not akin to a probability requirement,” but it “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

Because the focus must be on what facts a complaint alleges, a court is “not bound to accept as

true a legal conclusion couched as a factual allegation” or “to accept as true allegations that are

wholly conclusory.” Krys v. Pigott, 749 F.3d 117, 128 (2d Cir. 2014).

       Similarly, because federal courts are courts of limited jurisdiction, a federal court

complaint must at minimum allege facts that give rise to plausible grounds for a court to

conclude that it has federal jurisdiction. See Lapaglia, 155 F. Supp. 3d at 155. When a

defendant’s challenge to federal jurisdiction under Rule 12(b)(1) is fact-based and goes beyond

the pleadings, the plaintiff bears the burden of showing facts that establish subject matter

jurisdiction. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56-57 (2d Cir. 2016). But to the

extent that the defendant’s evidence does not contradict plausible allegations of the complaint

that support jurisdiction, then the plaintiff may rely on allegations in the complaint. Id. at 57.

       The Court liberally construes the pleadings of a pro se party in a non-technical manner to

raise the strongest arguments that they suggest. See, e.g., McLeod v. Jewish Guild for the Blind,

864 F.3d 154, 157 (2d Cir. 2017) (per curiam). Still, a pro se complaint may not survive

dismissal if its factual allegations do not meet the basic plausibility standard. See, e.g., Fowlkes

v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       The Rooker-Feldman doctrine

       Defendants argue that the Court lacks subject matter jurisdiction because of the Rooker-

Feldman doctrine—a doctrine that jurisdictionally bars the federal courts from hearing “cases

that function as de facto appeals of state-court judgments.” Cho v. City of New York, 910 F.3d

639, 644 (2d Cir. 2018). There are four requirements that must be met in order for Rooker-



                                                  5
Feldman to bar a plaintiff’s claim: “(1) the federal-court plaintiff must have lost in state court;

(2) the plaintiff must complain of injuries caused by a state-court judgment; (3) the plaintiff must

invite district court review and rejection of that judgment; and (4) the state-court judgment must

have been rendered before the district court proceedings commenced.” Id. at 645.

           The first and fourth of these elements are clearly established here: the Powells lost their

foreclosure case in state court, and judgment entered in that case before the Powells filed this

federal court action. See Doc. #136.00 to Deutsche Bank Nat’l Tr. Co. v. Powell, NNH-CV16-

6062358-S (Conn. Super. Aug. 27, 2018); Doc. #1 (Nov. 16, 2018); see also Moran v. Morneau,

129 Conn. App. 349, 356 (2011) (“[A] judgment of foreclosure constitutes an appealable final

judgment when the court has determined the method of foreclosure and the amount of the

debt.”).

           That leaves for consideration only the second and third elements—whether the Powells

complain of an injury that was actually caused by the state court foreclosure judgment and

whether they seek review and rejection of the state court foreclosure judgment. To the extent that

the Powells seek to altogether enjoin the foreclosure or to otherwise impeach any basis for the

foreclosure judgment, then it is clear that the second and third elements are satisfied and that the

Rooker-Feldman doctrine bars this lawsuit to such extent that the Powells’ claims would either

invalidate or imply the invalidity of the state court foreclosure action. See Vossbrinck v.

Accredited Home Lenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014). In light of these principles, I

conclude that the Rooker-Feldman doctrine precludes consideration of the Powells’ claim for

injunctive relief against the foreclosure judgment as well as the Powells’ causes of action for

breach of contract (Count III) and estoppel (Count IV), both of which aim to invalidate the legal

basis for the state court foreclosure judgment.



                                                     6
       I cannot yet reach the same conclusion as to the rest of the Powells’ claims, which

complain about defendants’ alleged misrepresentations about the crediting of their payments and

violations of federal laws governing lending and debt collection. For example, the Powells’

FDCPA claim alleges a statutory injury distinct from any caused by the foreclosure judgment.

See Cho, 910 F.3d at 645 (noting that “we have concluded that Rooker-Feldman did not apply

where a plaintiff filed a federal suit alleging that defendants’ conduct during the course of a state

foreclosure action violated, inter alia, the Fair Debt Collection Practices Act”). As the Second

Circuit has observed, a plaintiff “is not complaining of an injury ‘caused by’ a state-court

judgment when the exact injury of which the party complains in federal court existed prior in

time to the state-court proceedings, and so could not have been caused by those proceedings.”

McKithen v. Brown, 481 F.3d 89, 98 (2d Cir. 2007). Accordingly, I conclude that the Rooker-

Feldman doctrine does not warrant dismissal of Count I (FDCPA), Count II (TILA), Count V

(accounting), and Count VI (fraud).

       Res judicata

       Notwithstanding Rooker-Feldman’s limited applicability to the Powells’ complaint,

defendants correctly argue that the Powells’ remaining state law claims are barred by the

doctrine of res judicata. See Doc. #18 at 10-13. In evaluating the res judicata effect of a previous

state court judgment, federal courts apply that state’s own res judicata doctrine. See Migra v.

Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Under Connecticut law, the doctrine

of res judicata or claim preclusion provides that a final judgment when rendered on the merits

operates as an absolute bar to a subsequent action upon the same claim, either between the same

parties or between those in privity with the parties. See Wheeler v. Beachcroft, LLC, 320 Conn.

146, 156-57 (2016). “Generally, for res judicata to apply, four elements must be met: (1) the



                                                  7
judgment must have been rendered on the merits by a court of competent jurisdiction; (2) the

parties to the prior and subsequent actions must be the same or in privity; (3) there must have

been an adequate opportunity to litigate the matter fully; and (4) the same underlying claim must

be at issue.” Ibid. In light of the public policy that a party should not be able to relitigate a matter

that it has previously had a full and fair opportunity to litigate, res judicata under Connecticut

law extends not only to claims that were actually litigated but those that might have been made

in the prior litigation between the parties. Id. at 157.

        As to the first required element, there is no doubt that the Connecticut Superior Court was

a court of competent jurisdiction. As to the second element, it is also clear that there is privity

between the parties in the two actions. Although the state court foreclosure action was

commenced by Deutsche Bank (a non-party to this federal action), the Powells added Ocwen to

the same lawsuit. See Doc. #121.00 at 4 to Deutsche Bank Nat’l Tr. Co. v. Powell, NNH-CV16-

6062358-S (Conn. Super. 2017). The Powells did not name Litton as a party in the state court

action, but they allege that Litton acted in the same role as loan servicer as did Ocwen until

Ocwen purchased it. Doc. #1 at 1-2 (¶¶ 4-6). Because Connecticut courts determine privity by

looking principally to whether the alleged privies “shar[e] the same legal right,” Comm’r of

Envt’l Prot. v. Farricielli, 307 Conn. 787, 800 (2013), I conclude that Litton is in privity with

Ocwen for purposes of res judicata in this action.

        Next, as to the third and fourth elements, I must consider whether the Powells had an

adequate opportunity to litigate the same claims they now seek to pursue in this federal action. A

party’s prior opportunity to litigate claims may be determined by reference to what the party

would have been allowed to assert as a defense or counterclaim in the prior action. Under

Connecticut law, a party who is sued for foreclosure may raise any defense or claim that has a



                                                   8
reasonable nexus to the making, validity, or enforcement of the mortgage note. See U.S. Nat’l

Bank Ass’n v. Blowers, 177 Conn. App. 622, 632 (2017); see also Martino v. Seterus, Inc., 2018

WL 3553406, at *7 (D. Conn. 2018).

         The Powells complain of defendants’ alleged failure to properly credit and account for

payments that the Powells insist they have made toward the mortgage loan. See Doc. #1 at 2-4,

9-10 (¶¶ 64-66, 69-73), 25-49. A fair reading of the complaint is that this misconduct in turn

enabled the filing of a foreclosure action in 2016 and its ultimate enforcement by judgment in

2018. “When the counterclaims allege that the foreclosure-plaintiff’s actions led the foreclosure-

defendant to default, Connecticut courts have allowed those counterclaims as related to the

enforcement of the mortgage.” Martino, 2018 WL 3553406, at *7; see also Blowers, 177 Conn.

App. at 629 (“[O]ur courts have permitted several equitable defenses to a foreclosure action. [I]f

the mortgagor is prevented by accident, mistake or fraud, from fulfilling a condition of the

mortgage, foreclosure cannot be had.”). On this basis, I conclude that the accounting claim

(Count V) and the fraud claim (Count VI)—both of which are premised on the Powells’

contention that defendants misleadingly failed to credit their payments, Doc. #1 at 9-10—could

have been raised in the foreclosure action and are now barred by res judicata. 1

         The Powells’ briefing makes no effort to reckon with the doctrine of res judicata except

to argue that they should be permitted to pursue their claims because they have recently acquired

new evidence of defendants’ misconduct. Doc. #21-1 at 3, 5. But Connecticut law is clear that

res judicata does not turn on whether a party happens to have acquired additional evidence or



1
  It is true that Connecticut courts generally decline to find that a lender’s misconduct during foreclosure mediation
has a reasonable nexus to the making, validity, or enforcement of the mortgage note. See, e.g., Bank of N.Y. Mellon
v. Mauro, 177 Conn. App. 295, 316-17 (2017). But to the extent that the Powells complain of this type of
misconduct see Doc. #1 at 4 (¶¶ 15-17), their allegation that “[t]he parties reached an agreement,” ibid. (¶ 15),
indicates that any claims based on an erroneous accounting or fraudulent misstatement of the loan modification
“relate to the enforcement of the mortgage.” Blowers, 177 Conn. App. at 630.

                                                           9
developed new legal theories to support claims that could have been brought in the first instance

in the prior action. See Wheelock, 320 Conn. at 157-58. If the Powells believe they have new

evidence, their remedy is to seek relief from the state court that granted judgment against them in

the first instance rather than to file a new lawsuit in a new court as they have done here.

         Federal law claims

         The only remaining claims are under the FDCPA and TILA. As to the FDCPA claim, the

Powells’ briefing does not address or dispute defendants’ argument that it is time-barred by the

one-year statute of limitations that governs FDCPA claims. See 15 U.S.C. 1692k(d). The

complaint does not allege any facts to suggest that any act of improper debt collection took place

within one year of the date that the Powells filed their complaint in this action on November 16,

2018. Accordingly, I conclude that the Powells’ FDCPA claim is barred by the statute of

limitations. 2

         As to the TILA claim, the Powells’ briefing does not address or dispute defendants’

argument that the defendants as mere loan servicers are not “creditors” subject to suit under

TILA. See Vincent v. The Money Store, 736 F.3d 88, 105-06 (2d Cir. 2013) (discussing

restrictive definition of “creditor” under TILA to include in relevant part only “the person to

whom the debt arising from the consumer credit transaction is initially payable on the face of the

evidence of indebtedness”) (citing 15 U.S.C. 1602(g)); Kissinger v. Wells Fargo Bank, N.A., 888

F. Supp. 2d 1309, 1312 (S.D. Fla. 2012) (“TILA does not impose liability on servicers, but rather

on creditors who fail to comply with various requirements under TILA.”); Blaize-Sampeur v.

McDowell, 2006 WL 3903957, at *3 n.4 (E.D.N.Y. 2006) (Bianco, J.) (no TILA liability against


2
  I am aware that the Supreme Court has very recently granted certiorari on the question of whether the FDCPA’s
statute of limitations is tolled until a plaintiff is aware of his injury. See Rotkiske v. Klemm, No. 18-328 (to be argued
Oct. 16, 2019). Because the Powells have not alleged any facts to show that they were delayed until some point
within one year of the filing of this lawsuit in discovering any FDCPA injury, that question is not implicated here.

                                                           10
mortgage broker and loan servicing company). Accordingly, I conclude that the Powells have

failed to state a cognizable TILA claim. As such, I will also dismiss the Powells’ TILA claim. 3

                                                 CONCLUSION

        For the reasons stated above, the Court GRANTS defendants’ motion to dismiss (Doc.

#17). The Powells’ claims for breach of contract and for estoppel and unclean hands are barred

by the Rooker-Feldman doctrine. The Powells’ claims for accounting and fraud are barred by res

judicata. The Powells’ federal law claims fail to state cognizable claims for relief. The Clerk of

Court shall close this case.

        It is so ordered.

        Dated at New Haven this 29th day of July 2019.

                                                             /s/Jeffrey Alker Meyer
                                                             Jeffrey Alker Meyer
                                                             United States District Judge




3
  Moreover, because the Powells address neither defendants’ FDCPA time-bar argument, nor defendants’ argument
regarding proper TILA defendants, I consider the Powells to have abandoned their federal claims. See Doe v. Nat’l
Ramah Comm’n, Inc., 2018 WL 4284324, at *8 (S.D.N.Y. 2018) (collecting cases).

                                                       11
